          Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 1 of 15




 1

 2

 3

 4

 5

 6

 7                                                        The Honorable Ronald B. Leighton
 8                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 9                                 AT TACOMA
10   DANIEL MITCHELL, et al.,                           NO. 3:19-cv-5106
11                          Plaintiffs,                 DEFENDANT TERESA
                                                        BERNTSEN’S OPPOSITION
12         v.                                           TO PLAINTIFFS’ MOTION
                                                        FOR PROTECTIVE ORDER
13   CHARLES ATKINS, et al.,                            QUASHING NOTICES OF
                                                        DEPOSITIONS OF RETTMER,
14                          Defendants,                 TOOLOEE, CASEY AND
                                                        WALD
15         and
16   SAFE SCHOOLS SAFE COMMUNITIES,
17                          Intervenor-Defendant.
18

19

20

21

22

23

24

25
26


      DEF. BERNTSEN’S OPP. TO PLFS.’                i           ATTORNEY GENERAL OF WASHINGTON
                                                                     800 Fifth Avenue, Suite 2000
      MOT. FOR PROTECTIVE ORDER                                        Seattle, WA 98104-3188
      NO. 3:19-cv-5106                                                      (206) 464-7744
              Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 2 of 15




 1                                                    TABLE OF CONTENTS
 2   I.       INTRODUCTION ............................................................................................................. 1
 3   II.      FACTUAL BACKGROUND ........................................................................................... 1
 4   III.     ARGUMENT IN OPPOSITION....................................................................................... 3
 5            A. Legal Standards.......................................................................................................... 3
 6            B. Plaintiffs Fail to Establish “Good Cause” or “Extraordinary Circumstances”
                 Sufficient to Bar the Young Adults’ Depositions ...................................................... 4
 7
                    1.     The Director need not disclose the subjects of the Young Adults’
 8                         depositions .......................................................................................................... 5
 9                  2.     The Young Adults have information relevant to justiciability ........................... 7
10                  3.     The Young Adults have other relevant knowledge ............................................ 9
11                  4.     Depositions of the Young Adults need not be “the most efficient means”
                           of obtaining relevant information ..................................................................... 10
12
              C. The Motion Is Untimely .......................................................................................... 11
13
     IV.      CONCLUSION ............................................................................................................... 12
14

15

16

17

18

19

20

21

22

23

24

25
26


          DEF. BERNTSEN’S OPP. TO PLFS.’                                      ii                     ATTORNEY GENERAL OF WASHINGTON
                                                                                                          800 Fifth Avenue, Suite 2000
          MOT. FOR PROTECTIVE ORDER                                                                         Seattle, WA 98104-3188
          NO. 3:19-cv-5106                                                                                       (206) 464-7744
            Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 3 of 15




 1                                        I.      INTRODUCTION
 2           Plaintiffs’ Motion for a Protective Order (the Motion), Dkt. #64, presents a simple
 3   question: must individual plaintiffs who willingly became parties to litigation, alleging personal
 4   burdens to their constitutional rights, sit for their own depositions? To completely bar a
 5   deposition, as Plaintiffs request, a party faces a “heavy burden” to establish “good cause” and
 6   “extraordinary circumstances” warranting an exemption from this basic discovery obligation.
 7   Infra at 3–4. Plaintiffs fail to cite that standard and fall far short of meeting it.
 8           It is undisputed that (1) Plaintiffs Nathaniel Casey, Luke Rettmer, Armen Tooloee, and
 9   Matthew Wald (the Young Adults) have not yet been deposed in this matter; (2) that Washington
10   Department of Licensing (DOL) Director Teresa Berntsen (the Director) served the Young
11   Adults with timely, compliant written notices of deposition; and (3) that the Young Adults have
12   information relevant to their claims or the Director’s defenses. The Young Adults assert no
13   special hardship that would make testifying by deposition uniquely burdensome. Yet days before
14   the first deposition was scheduled to take place—and six weeks after first receiving notices of
15   the Young Adults’ depositions—Plaintiffs moved for a protective order to quash them. Because
16   Plaintiffs have not established the necessary good cause and extraordinary circumstances, and
17   because their Motion is untimely, it should be denied.
18                                  II.        FACTUAL BACKGROUND
19           Plaintiffs have had notice of the Young Adults’ depositions since before Thanksgiving
20   of last year. The original deposition notices were served on November 26, 2019, with each
21   Young Adult’s deposition scheduled for the week of December 16. Declaration of Zach Jones in
22   Support of Defendant Teresa Berntsen’s Opposition to Plaintiffs’ Motion for a Protective Order
23   (Jones Decl.), Exs. A, B. For nearly two weeks, Plaintiffs voiced no objection to the Young
24   Adults’ depositions. It was not until the week before the scheduled depositions, when the
25   Director’s counsel reached out to confirm the Young Adults’ attendance, that Plaintiffs’ counsel
26   noted that he had “some concerns.” Jones Decl., Ex. D. Even then, counsel indicated that the


       DEF. BERNTSEN’S OPP. TO PLS.’                       1                ATTORNEY GENERAL OF WASHINGTON
                                                                                 800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                                   Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                                 (206) 464-7744
              Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 4 of 15




 1   parties “perhaps . . . can resolve [his concerns] with a call” later in the week. Id. The Director
 2   struck the original deposition notices due to a loss in her lead counsel’s family, but amended
 3   notices were promptly reissued, with the new deposition dates set for January 15, 16, 17, and 18,
 4   2020. Jones Decl. ¶¶ 6, 10, Ex. F.
 5             When the parties met and conferred regarding the “concerns” of Plaintiffs’ counsel, he
 6   took the position that the Young Adults’ depositions were “completely objectionable.” Jones
 7   Decl. ¶ 8, Ex. H; Declaration of Jeff Even in Support of Defendant Teresa Berntsen’s Opposition
 8   to Plaintiffs’ Motion for a Protective Order (Even Decl.) ¶ 3. Plaintiffs’ counsel stated two
 9   objections. First, counsel believed the Court’s Order quashing the notice of Plaintiffs’ Rule
10   30(b)(6) deposition of DOL precluded depositions of the Young Adults because they did not
11   have knowledge of “legislative facts.”1 Even Decl. ¶ 3. Second, Plaintiffs’ counsel stated that
12   two of the Young Adults currently live outside the state and have schedules or obligations that
13   would make it difficult to attend a deposition in Washington. Id.
14            The Director’s counsel disagreed with Plaintiffs’ first and broad objection to the Young
15   Adults’ depositions, which as individual party depositions are unlike Plaintiffs’ proposed Rule
16   30(b)(6) deposition of DOL. The Court disallowed that deposition because DOL had no
17   institutional knowledge of the topics expressly listed in Plaintiffs’ notice, which also “improperly
18   [sought] legal opinions.” Dkt. #61 at 4; Even Decl. ¶ 4. As to Plaintiffs’ second objection
19   regarding the two out-of-state Young Adults, the Director’s counsel agreed to take their
20   depositions either where they live or by remote means. Jones Decl. ¶ 8. Despite that proposed
21   accommodation, Plaintiffs’ counsel maintained his objections and stated his intention to seek a
22   protective order, asserting that the Young Adults would not testify unless the Court so ordered.
23   Id. The Director’s counsel asked Plaintiffs’ counsel to seek a “protective order promptly so that
24            1
                 Plaintiffs’ position that the Court’s order barred all discovery of non-legislative facts is difficult to square
     their insistence on taking the Rule 30(b)(6) deposition of Intervenor-Defendant Safe Schools Safe Communities
25
     (the Campaign), though that deposition notice identified materially indistinguishable topics as the notice issued to
     DOL, which this Court found improper. Plaintiffs’ deposition of the Campaign’s designee took place on
26   December 16. Jones Decl. ¶ 7.


       DEF. BERNTSEN’S OPP. TO PLS.’                                 2                    ATTORNEY GENERAL OF WASHINGTON
                                                                                               800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                                                 Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                                               (206) 464-7744
            Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 5 of 15




 1   the Court may rule on this issue without disrupting the discovery calendar.” Jones Decl., Ex. H.
 2   The discovery cutoff is February 10, 2020. Dkt. #50 at 1.
 3           Rather than file their Motion promptly, Plaintiffs’ counsel delayed for weeks, electing
 4   instead to send multiple lengthy emails reiterating points of disagreement that the parties had
 5   already exhausted in multiple discovery conferences. See Jones Decl. ¶¶ 8, 12, 13, Exs. H, I;
 6   Even Decl. ¶¶ 3–4. Plaintiffs finally filed their Motion on January 10, 2020—three business days
 7   before the first scheduled deposition, four weeks after receiving the operative deposition notices,
 8   and six weeks after receiving the original notices. In their five-page Motion, Plaintiffs seek a
 9   protective order quashing the notices, but fail to acknowledge the exacting legal standard that
10   applies to their extraordinary request to excuse individual plaintiffs from sitting for their properly
11   noticed depositions. Indeed, Plaintiffs do not support their request for relief with the citation of
12   even a single case.
13                               III.    ARGUMENT IN OPPOSITION
14   A.      Legal Standards
15           Rule 26(c) permits the Court to issue a protective order when the moving party
16   establishes “good cause” for the order and “justice requires [it] to protect a party or person from
17   annoyance, embarrassment, oppression, or undue burden or expense.” The burden of persuasion
18   is on the party seeking the protective order. Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th
19   Cir. 1975). To carry this “heavy burden” under the Rules’ “liberal discovery principles,” id., the
20   movant must show “good cause” by pointing to “specific facts that support the request, as
21   opposed to conclusory or speculative statements about the need for a protective order and the
22   harm which will be suffered without one,” U.S. EEOC v. Caesars Entm’t, Inc., 237 F.R.D. 428,
23   432 (D. Nev. 2006) (quotation marks and citation omitted). That the discovery “may involve
24   some inconvenience or expense does not suffice to establish good cause under Rule 26(c).” Id.
25           Rule 30(a)(1) permits a party to, “by oral questions, depose any person, including a party,
26   without leave of court.” Because of that broad discovery right, “motions for protective orders


       DEF. BERNTSEN’S OPP. TO PLS.’                      3               ATTORNEY GENERAL OF WASHINGTON
                                                                               800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                                 Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                               (206) 464-7744
            Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 6 of 15




 1   seeking to prevent the taking of a deposition [are] regarded unfavorably by the courts.” EEOC
 2   v. Freeman, No. RWT-09-2573, 2012 WL 2370122, *1 (D. Md. June 21, 2012) (quotation marks
 3   and citation omitted). It is thus “very unusual for a court to prohibit the taking of a deposition
 4   altogether.” Apple Inc. v. Samsung Elecs. Co., 282 F.R.D. 259, 263 (N.D. Cal. 2012) (quotation
 5   marks and citation omitted); see also Salter v. Upjohn Co., 593 F.2d 649, 651 (5th Cir. 1979)
 6   (“It is very unusual for a court to prohibit the taking of a deposition altogether and absent
 7   extraordinary circumstances, such an order would likely be in error.”); Caesars Entm’t,
 8   237 F.R.D. at 432 (“As a general rule, courts will not grant protective orders that prohibit the
 9   taking of deposition testimony.”); Motsinger v. Flynt, 119 F.R.D. 373, 378 (M.D.N.C. 1988)
10   (“Absent a strong showing of good cause and extraordinary circumstances, a court should not
11   prohibit altogether the taking of a deposition.”).
12          To win a protective order barring a deposition entirely, the moving party must therefore
13   make    “a   strong    showing    of good cause and extraordinary circumstances.”       Motsinger,
14   119 F.R.D. at 378; accord NuCal Foods, Inc. v. Quality Egg LLC, No. CIV S-10-3105
15   KJM-CKD, 2012 WL 6629573, at *3 (E.D. Cal. Dec. 19, 2012); Abarca v. Merck & Co.,
16   No. 1:07CV0388 OWW DLB, 2009 WL 2390583, at *3 (E.D. Cal. Aug. 3, 2009); DR Sys., Inc.
17   v. Eastman Kodak Co., No. 08CV669-H (BLM), 2009 WL 2973008, at *2 (S.D. Cal. Sept. 14,
18   2009). By itself, “[a] claimed lack of knowledge . . . is insufficient to preclude a deposition.”
19   Apple Inc., 282 F.R.D. at 263 (quotation marks and citation omitted).
20   B.     Plaintiffs Fail to Establish “Good Cause” or “Extraordinary Circumstances”
            Sufficient to Bar the Young Adults’ Depositions
21
            In support of their extraordinary request to completely bar the deposition of party
22
     individuals, Plaintiffs essentially make two arguments. First, they contend that the Director “has
23
     not identified any topic on which the Young Adults can give testimony helpful to the Court’s
24
     resolution of the merits of this case.” Dkt. #64 at 6. Second, Plaintiffs assert that “live oral
25
     deposition testimony is [not] the most efficient means of acquiring [relevant] information if it
26


       DEF. BERNTSEN’S OPP. TO PLS.’                      4             ATTORNEY GENERAL OF WASHINGTON
                                                                             800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                               Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                             (206) 464-7744
            Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 7 of 15




 1   exists.” Id. Even if true, neither argument would establish “good cause” or “extraordinary
 2   circumstances” to block the properly noticed depositions of individual plaintiffs here.
 3          1.      The Director need not disclose the subjects of the Young Adults’ depositions
 4          Plaintiffs’ first and fundamental error is their apparent belief that the Director was
 5   somehow required to identify topics in deposition notices issued to the individual
 6   plaintiff-witnesses. See, e.g., Dkt. #64. at 6 (“Berntsen has not identified any topic on which the
 7   Young Adults can give testimony helpful to the Court[] . . . .”). Plaintiffs are mistaken,
 8   improperly seeking to expand the notice requirements unique to depositions of organizational
 9   designees under Rule 30(b)(6) depositions to individual witness depositions generally. This is a
10   distortion of Rule 30(b)(1), which requires merely “reasonable written notice” of the deposition’s
11   “time and place.” Only when the deponent is an organization must a deposition notice “describe
12   with reasonable particularity the matters for examination.” Fed. R. Civ. P. 30(b)(6); see, e.g.,
13   Libertarian Party of Ohio v. Husted, 302 F.R.D. 472, 476 (S.D. Ohio 2014). (“The only time
14   that, by Rule, a party must specify the subjects about which it wishes to depose a witness is when
15   noticing a Rule 30(b)(6) deposition.”). For individual witness depositions, a “party is not
16   required to enumerate [its] deposition topics and pre-notice [the deponent] of the subjects about
17   which [it] will inquire.” United States v. Prevezon Holdings, Ltd., 320 F.R.D. 112, 115 (S.D.N.Y.
18   2017) (citation and internal quotation marks omitted)).
19          For this reason, the Young Adults’ depositions are distinct from Plaintiffs’ attempted
20   Rule 30(b)(6) deposition of DOL. See Dkt. #61. Ignoring this obvious distinction, Plaintiffs
21   repeatedly refer to that deposition, see, e.g., Dkt. 64 at 2, 4, 6, which was quashed because the
22   topics about which Plaintiff sought to depose Defendant were outside the agency’s knowledge
23   and mission. Dkt. #61 at 4. By contrast, the Young Adults are individuals, so there is no
24   requirement that any topics be noticed in advance. And it is therefore incorrect for Plaintiffs to
25   claim that the Director “proposes to examine the Young Adults” on any particular topic. Dkt. #64
26   at 3. By refusing to recognize this important difference in the Director’s successful request for a


       DEF. BERNTSEN’S OPP. TO PLS.’                    5               ATTORNEY GENERAL OF WASHINGTON
                                                                             800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                               Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                             (206) 464-7744
            Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 8 of 15




 1   protective order, Plaintiffs appear to be engaged in a “tit for tat” approach to litigation. See, e.g.,
 2   Nat’l Acad. of Recording Arts & Scis., Inc. v. On Point Events, LP, 256 F.R.D. 678, 680 (C.D.
 3   Cal. 2009) (“[D]iscovery is not conducted on a ‘tit-for-tat’ basis.”); see also Jones Decl., Ex. I
 4   (email from Plaintiffs’ counsel complaining that “[o]ral testimony is expensive and unnecessary,
 5   for among other reasons, the very reasons you gave the Court in your objection to Berntsen’s
 6   deposition.”).
 7           Other than their faulty analogy to the quashed Rule 30(b)(6) deposition, Plaintiffs offer
 8   no reason why the Director should be forced to disclose in advance the subject matter of the
 9   Young Adults’ depositions. For instance, nothing suggests (and Plaintiffs do not allege) that
10   deposing the Young Adults would be “duplicative,” “intend[ed] to harass,” or for an otherwise
11   “improper” purpose. Husted, 302 F.R.D. at 476–77 (unless “facts suggest [that the noticing
12   party’s] purposes are improper,” “courts should be reluctant to permit a party who wishes not to
13   be deposed to use a procedural device such as a motion for a protective order to force the
14   requesting party to specify, in advance, the subject of the deposition as a precondition to
15   proceeding.”). Thus, the Director is not required to provide Plaintiffs a sneak preview of “each
16   subject on which [she] wishes to examine a witness—especially one who has voluntarily become
17   a party to a lawsuit.” Husted, 302 F.R.D. at 479.
18           Indeed, parties to litigation are “presumptively subject to being deposed.” Id. at 477.
19   Plaintiffs fail to rebut that presumption with “specific facts,” Caesars Entm’t, 237 F.R.D. at 432,
20   that establish extraordinary circumstances exempting the Young Adults from “the ordinary rule
21   that, as a party and a witness, [they are] subject to being deposed.” Husted, 302 F.R.D. at 480.
22   Even in a suit involving a challenge to a law of general application, the plaintiffs have a “unique
23   status” that obligates them to participate in discovery. See, e.g., Dysthe v. Basic Research, LLC,
24   273 F.R.D. 625, 629 (C.D. Cal. 2011) (named class action plaintiff’s “unique status in [the]
25   litigation provide[d] a sufficient ground to justify his deposition”). By “commencing litigation
26   in this district,” the Young Adults “should have reasonably anticipated being required to appear


       DEF. BERNTSEN’S OPP. TO PLS.’                      6                ATTORNEY GENERAL OF WASHINGTON
                                                                                800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                                  Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                                (206) 464-7744
            Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 9 of 15




 1   in this district for depositions.” Wei Su v. Sotheby’s, Inc., No. 17-CV-4577 (VEC), 2019 WL
 2   4053917, at *2 (S.D.N.Y. Aug. 28, 2019); see also Benderson v. Marquee Cinemas-OH, Inc.,
 3   No. 2:12-CV-0525, 2015 WL 196035, at *4 (S.D. Ohio Jan. 14, 2015) (“Litigation, by its nature,
 4   is burdensome,” and plaintiff’s choice to file suit meant that “some of his time will be required
 5   to be spent . . . in connection with the litigation”).
 6           Plaintiffs urge the Court to grant the Young Adults an exemption from a party’s
 7   presumptive obligation to sit for deposition because they purportedly “lack knowledge” about
 8   some relevant subjects. Dkt. #64 at 6. That argument ignores the “general rule . . . that a claimed
 9   lack of knowledge does not provide sufficient grounds for a protective order; the other side is
10   allowed to test this claim by deposing the witness.” Amherst Leasing Corp. v. Emhart Corp.,
11   65 F.R.D. 121, 122 (D. Conn. 1974); accord Apple Inc., 282 F.R.D. at 263. Plaintiffs do not cite
12   a single case in which the court barred the deposition of an individual plaintiff based on an
13   asserted lack of knowledge. Indeed, their Motion does not cite any cases at all.
14           2.      The Young Adults have information relevant to justiciability
15           In any event, it is undisputed that the Young Adults have unique knowledge of relevant
16   facts. For example, they have knowledge to support (or undercut) the justiciability of their
17   claims. See HSBC Bank USA, N.A. v. Green Valley Pecos Homeowners Ass’n, Inc.,
18   No. 216CV00242JCMGWF, 2016 WL 6915301, at *4 (D. Nev. Nov. 21, 2016) (plaintiff’s
19   standing was “a clearly relevant area of inquiry” for deposition). The operative First Amended
20   Complaint (Complaint) alleges that each Young Adult is under 21 years of age, a “resident of
21   the state of Washington,” and, “not prohibited by any law from purchasing or owning a firearm
22   except by virtue of his age.” Dkt. #17 ¶¶ 13–20, 58, 71, 84, 97. The Director has reason to believe
23   that, for at least one of the Young Adults, those allegations may be untrue—raising serious
24   questions of standing and mootness. See, e.g., Hart v. United Steelworkers of America,
25   482 F.2d 282, 283 (3d Cir. 1973) (per curiam) (case became moot where plaintiffs became 65
26   years of age during pendency of appeal); Grinols v. Mabus, 796 F. Supp. 972, 975 (N.D. Miss.


       DEF. BERNTSEN’S OPP. TO PLS.’                          7         ATTORNEY GENERAL OF WASHINGTON
                                                                             800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                               Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                             (206) 464-7744
             Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 10 of 15




 1   1992) (plaintiff’s move to another state mooted claim for declaratory relief); see generally
 2   Powell v. McCormack, 395 U.S. 486, 496 (1969) (case must be dismissed as moot “when the
 3   issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in the
 4   outcome”). The Young Adults are best positioned to support or disclaim those allegations
 5   specific to them, and Rule 30(b)(1) entitles the Director to probe their veracity by oral
 6   examination. See, e.g., Naftchi v. N.Y. Univ. Med. Ctr., 172 F.R.D. 130, 133 (S.D.N.Y. 1997)
 7   (so long as witness has “any information pertinent to the lawsuit . . . there is no basis for
 8   precluding [his] deposition” on the ground of lack of knowledge).
 9            Plaintiffs contend that the Director may not challenge the justiciability of the Young
10   Adults’ claims because this Court has already “dispose[d] of the question of the standing of the
11   Young Adult[ Plaintiffs],” Dkt. #64 at 4, in its Order denying the motion to dismiss of
12   Defendants Atkins and Meidl (the Local Defendants). Dkt. #44. But the Local Defendants raised
13   the standing of Defendants Daniel Mitchell and Robin Ball (the Dealers) only—not that of the
14   Young Adults, and not mootness at all. See Dkt. #32 at 12–15; Dkt. #34 at 7–10. The Court held
15   that the Dealers had standing to bring a pre-enforcement challenge to I-1639, expressly reserving
16   the question of the justiciability of the Young Adults’ claims. Dkt. #44 at 5 n.1 (“Atkins and
17   Meidl make no justiciability arguments related to the Young Adults or the Organization
18   Defendants. Because those arguments would likely be quite different than what is actually
19   contained in Defendants’ briefs, the Court will only address standing and ripeness with respect
20   to the Dealers.”).2 And even if the Court had reached the Young Adults’ standing “by
21   implication,” Dkt. #64 at 4 (and it did not), it would not preclude the Director from challenging
22
              2
                The Local Defendants also did not raise—and thus the Court did not reach—whether the Dealers had
23   suffered (or were likely to suffer) a constitutionally cognizable injury in fact. See, e.g., Dkt. #32 at 15 (arguing that
     Dealers lacked standing because they had not shown a “genuine threat of imminent prosecution”) (quotation marks
24   and citation omitted). The en banc Ninth Circuit has held that the Second Amendment does not confer “a
     freestanding right . . . upon a proprietor of a commercial establishment to sell firearms.” Teixeira v. Cty. of Alameda,
     873 F.3d 670, 682 (9th Cir. 2017) (en banc). While individual citizens may have a constitutional right to purchase
25
     certain firearms for home defense, the Second Amendment does not provide a “particular proprietor” with a
     “coextensive . . . right . . . to sell them.” Id. In other words, the justiciability of the Young Adults’ claims may be
26   dispositive to the continuation and outcome of Plaintiffs’ lawsuit.


       DEF. BERNTSEN’S OPP. TO PLS.’                                8                   ATTORNEY GENERAL OF WASHINGTON
                                                                                             800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                                               Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                                             (206) 464-7744
            Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 11 of 15




 1   the justiciability of their claims at a later stage of litigation. See, e.g., Lujan v. Defs. of Wildlife,
 2   504 U.S. 555, 561 (1992) (“[E]ach element [of standing] must be supported . . . with the manner
 3   and degree of evidence required at the successive stages of the litigation.”); McCullough v.
 4   Graber, 726 F.3d 1057, 1059 (9th Cir. 2013) (live controversy “must exist at all stages of
 5   the proceedings” or else case is moot). The justiciability of the Young Adults’ claims is a valid,
 6   critical subject of inquiry at their depositions.
 7           3.      The Young Adults have other relevant knowledge
 8           Beyond justiciability, the Young Adults have other knowledge relevant to the outcome
 9   of the case. Each Plaintiff has alleged an inability to exercise his individual Second Amendment
10   right. See Dkt. #17 ¶¶ 67, 80, 93, 106. The Complaint includes specific details regarding the type
11   of firearms each sought to purchase and from which seller. See, e.g., id. at ¶¶ 59–61. If Plaintiffs
12   believed such allegations irrelevant to their claims, it is unclear why they chose to include them
13   in the Complaint. More generally, by grounding their legal claims in the Young Adults’ own
14   individual circumstances, Plaintiffs have placed those circumstances at issue and must support
15   their unadorned allegations with sworn testimony. The Young Adults are in a unique position to
16   explain “the severity of the burden” to their Second Amendment rights, and not in conclusory
17   legal jargon but in concrete terms that may illuminate the nature—real or illusory—of their
18   alleged injuries. See Bauer v. Becerra, 858 F.3d 1216, 1222 (9th Cir. 2017) (citation and internal
19   quotation marks omitted) (allegations concerning plaintiff’s “actual ability to obtain and possess
20   a firearm” is relevant to constitutionality of a firearms regulation).
21           Even where a case turn primarily on general legal authorities and legislative facts, it does
22   not occur in a vacuum wholly removed from the alleged harm or hardship to the parties bringing
23   suit. Plaintiffs have not specifically disclaimed an as-applied challenge to I-1639. See, e.g.,
24   United States v. Chovan, 735 F.3d 1127, 1141–42 (9th Cir. 2013) (analyzing specific facts of
25   petitioner’s circumstances in as-applied challenge to applicability of firearm regulation). On the
26   contrary, Plaintiffs have announced their intention to put “localized facts” at issue. See Dkt. #58


       DEF. BERNTSEN’S OPP. TO PLS.’                       9                 ATTORNEY GENERAL OF WASHINGTON
                                                                                  800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                                    Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                                  (206) 464-7744
           Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 12 of 15




 1   at 8–9 (asserting that “[l]ocalized [f]acts” [a]re [a]t issue,” including “facts regarding the
 2   prevalence and use of the banned firearms in Washington, as well as the behavior of the owners
 3   of those firearms,” and that “Plaintiffs intend to argue their case based on those facts.”). As past
 4   and prospective owners of assault rifles and voluntary parties to this suit, the Young Adults
 5   clearly have knowledge of “localized facts” that their counsel deems relevant to their claims.
 6   While the Director’s defense of I-1639 will rely primarily on expert opinion and legislative facts,
 7   she would be remiss not to prepare a defense against the fact-based arguments that Plaintiffs are
 8   expressly developing for their own case in chief. See generally Fed. R. Civ. P. 26(b)(1) (“Parties
 9   may obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or
10   defense.”) (emphasis added).
11          4.      Depositions of the Young Adults need not be “the most efficient means” of
                    obtaining relevant information
12
            Plaintiffs do not contend that the Young Adults face some special hardship or unique
13
     burden that would constitute “extraordinary circumstances” sufficient to bar their depositions.
14
     They instead assert that depositions are not “the most efficient means” of acquiring relevant
15
     information from the Young Adults, Dkt. #64 at 6, and a party is “required to use” the “lowe[st]
16
     cost means to obtain” discoverable information, id. at 5. Plaintiffs cite no case supporting their
17
     radical-efficiency theory of civil discovery, which disregards the “fundamental” rule “that
18
     parties may simultaneously utilize any or all of the discovery mechanisms authorized by the
19
     rules.” Campbell v. Facebook Inc., 310 F.R.D. 439, 449 (N.D. Cal. 2015) (citation and internal
20
     quotation marks omitted); see also Mir v. Kirchmeyer, No. 12CV2340-GPC (DHB), 2016 WL
21
     3548536, at *2 (S.D. Cal. June 29, 2016) (“[T]he fact that [Defendant] has access to other
22
     discovery does not eliminate [Defendant’s] right to depose [Plaintiffs].”). Depositions are an
23
     essential discovery tool, and there are “strong reasons why a party strategically selects to proceed
24
     by oral deposition rather than alternate means, including the spontaneity of witness responses.”
25
     Kress v. Pricewaterhouse Coopers, LLP, No. 2:08-cv-0965 LKK AC, 2013 WL 2421704, at *5
26


       DEF. BERNTSEN’S OPP. TO PLS.’                     10              ATTORNEY GENERAL OF WASHINGTON
                                                                              800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                                Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                              (206) 464-7744
            Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 13 of 15




 1   (E.D. Cal. June 3, 2013). Plaintiffs’ theory would deprive parties of this strategic choice
 2   whenever it would be easier and cheaper for their opponent to answer written discovery than
 3   testify live. If that were enough to block a party’s deposition, virtually none would ever have sit
 4   for one. That is not how civil discovery works, at least not in the United States.3
 5            To be sure, there could be times when the deposition of a particular witness could be so
 6   uniquely burdensome, and the value of his testimony so negligible, as to warrant a protective
 7   order. See, e.g., In re McCorhill Pub., Inc., 91 B.R. 223, 225 (Bankr. S.D.N.Y. 1988) (granting
 8   protective order precluding “life-threatening deposition” of witness who was “in constant pain”
 9   and a “vegetative state of senile dementia,” and thus “physically incapable of furnishing any
10   information”). But Plaintiffs do not come close to making the showing. The Young Adults are
11   challenging a state law affecting public safety for which more than 1.8 million Washingtonians
12   cast votes. One should not embark on such a suit without anticipating that there will be some
13   significant discovery involved. Cf. Dkt. #49 at 6 (Plaintiffs’ proposal in joint status report that
14   discovery period last 13 months). It is not unreasonable to require plaintiffs who voluntarily filed
15   this lawsuit to sit for depositions, just like any other normal party.
16   C.       The Motion Is Untimely
17            Plaintiffs have been aware since November 26, 2019, that Director Berntsen would seek
18   to depose the Young Adults. Yet they waited until three business days before the first deposition
19   to file a motion that contains no case law. In similar circumstances, courts in this circuit have
20   found the motion untimely. Allstate Ins. Co. v. Nassiri, No. 2:08-CV-369 JCM (GWF), 2011 WL
21   4905639, at *1 (D. Nev. Oct. 14, 2011) (motion to quash subpoena untimely where deponent
22   had three weeks’ notice but waited to file until three business days before deposition); Grateful
23   Dead Prods. v. Sagan, No. C 06-7727 (JW) PVT, 2007 WL 2155693, at *1 (N.D. Cal. July 26,
24   2007) (motion for protective order should have been filed in time to be heard before scheduled
25            3
               Plaintiffs’ foreign law citations are not only inapt but provide no support for the novel discovery theory
     they would have this Court adopt. See Dkt. #64 at 5 n.6 (citing Canadian civil procedure rules that limit total time
26   permitted for depositions but that say nothing about when alternate forms of discovery are required instead).


       DEF. BERNTSEN’S OPP. TO PLS.’                             11                  ATTORNEY GENERAL OF WASHINGTON
                                                                                          800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                                            Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                                          (206) 464-7744
           Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 14 of 15




 1   deposition dates to be timely); Steelman Partners v. Sanya Gaosheng Inv. Co.,
 2   No. 2:09-CV-01016-GMN-GWF, 2015 WL 9462081, at *2 (D. Nev. Dec. 24, 2015) (party
 3   should have moved for protective order after first notice of deposition). Because Plaintiffs made
 4   no effort to give the Court the opportunity to rule on the Motion before the depositions, it is
 5   untimely.
 6                                       IV.    CONCLUSION
 7          The Director respectfully requests that the Court deny Plaintiffs’ motion for a protective
 8   order. The discovery cutoff is February 10, 2020 and the parties have scheduled nine depositions
 9   before then. Jones Decl. ¶ 14. The Director therefore also asks that the Court permit her to take
10   the Young Adults’ depositions after the cutoff, but before March 1, 2020.
11          DATED this 22nd day of January 2020.
12                                         ROBERT W. FERGUSON
                                            Attorney General
13

14                                         NOAH G. PURCELL, WSBA No. 43492
                                            Solicitor General
15
                                            s/ Zachary Pekelis Jones
16                                         JEFFREY T. EVEN, WSBA No. 20367
                                             Deputy Solicitor General
17                                           Jeffrey.Even@atg.wa.gov
                                           ZACHARY PEKELIS JONES, WSBA No. 44557
18                                         R. JULY SIMPSON, WSBA No. 45869
                                           BRENDAN SELBY, WSBA No. 55325
19                                           Assistant Attorneys General
20                                           Complex Litigation Division
                                             Zach.Jones@atg.wa.gov
21                                           July.Simpson@atg.wa.gov
                                             Brendan.Selby@atg.wa.gov
22                                         DIONNE PADILLA-HUDDLESTON, WSBA No. 38356
                                             Assistant Attorney General
23
                                             Licensing and Administrative Law Division
24                                           dionnep@atg.wa.gov; lalseaef@atg.wa.gov
                                             800 Fifth Avenue, Suite 2000
25                                           Seattle, WA 98104-3188
                                           Attorneys for Defendant Teresa Berntsen
26


       DEF. BERNTSEN’S OPP. TO PLS.’                   12              ATTORNEY GENERAL OF WASHINGTON
                                                                            800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                              Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                            (206) 464-7744
           Case 3:19-cv-05106-RBL Document 65 Filed 01/22/20 Page 15 of 15




 1                                 CERTIFICATE OF SERVICE
 2          I hereby declare that on this day I caused the foregoing document to be electronically
 3   filed with the Clerk of the Court using the Court’s CM/ECF System which will serve a copy of
 4   this document upon all counsel of record.
 5          DATED this 22nd day of January 2020.
 6                                        s/ Zachary Pekelis Jones
 7                                        ZACHARY PEKELIS JONES, WSBA No. 44557
                                          Assistant Attorney General
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


       DEF. BERNTSEN’S OPP. TO PLS.’                 13             ATTORNEY GENERAL OF WASHINGTON
                                                                         800 Fifth Avenue, Suite 2000
       MOT. FOR PROTECTIVE ORDER                                           Seattle, WA 98104-3188
       NO. 3:19-cv-5106                                                         (206) 464-7744
